 

EXHIBIT 10.19

 

LOGO [g23929g90x98.jpg]

 

RESTRICTED STOCK DEFERRAL PLAN

 

(As Amended and Restated Effective January 1, 2002)

 



--------------------------------------------------------------------------------

 

ARTICLE I

PURPOSE

 

1.1.     Purpose.    The purpose of the Coca-Cola Enterprises Inc. Deferred
Stock Plan is to provide a select group of management and highly compensated
employees enhanced retirement security under a nonqualified retirement plan that
provides the following:

 

  (a)   The opportunity to defer the receipt of stock that would otherwise be
transferred to them during their employment under the Company’s restricted stock
program, as set forth in Article III, and

 

  (b)   The opportunity to receive awards of Stock Units granted by the
Compensation Committee of the Board of Directors, as set forth in Article IV.

 

1.2.     Effective Date.    The original effective date of this Plan was January
1, 2001. The effective date of this amendment and restatement of the Plan, which
amends the Plan in its entirety, is January 1, 2002.

 

ARTICLE II

DEFINITIONS

 

2.1.    “Account” means a Participant’s interest under the Plan. Each Account
shall be composed of a Share Unit Account and a Cash Credit Account. A
Participant’s Account shall be reflected as a book reserve entry in the
Company’s accounting records.

 

2.2.    “Beneficiary” means the person or persons last designated by a
Participant, in writing, as entitled to receive such Participant’s interest
under the Plan in the event of his or her death. If all designated Beneficiaries
predecease the Participant or the Participant fails to designate a Beneficiary,
the Beneficiary shall be the estate of the Participant. Notwithstanding the
foregoing, if the Participant designates his or her spouse as a Beneficiary,
such designation will be void upon the divorce of the Participant and the former
spouse unless, or until, the Participant again designates the former spouse as a
Beneficiary.

 

2.3.    “Cash Credit” means the unit for measuring the value of Hypothetical
Dividends and Interest Credits.

 

2.4.    “Cash Credit Account” means the account under which a Participant’s Cash
Credits are recorded.

 

2.5.    “Cash Credits Conversion Date” means the first full trading day of each
calendar year on the New York Stock Exchange.

 

2.6.    “Committee” means the committee appointed, pursuant to Section 7.1, to
administer the Plan.

 

2.7.    “Company” means Coca-Cola Enterprises Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

2.8.    “Deferral Date” means the date on which an Eligible Grantee makes an
effective Deferral Election.

 

2.9.    “Deferral Election” means a Participant’s election, pursuant to Article
III, to defer the receipt of Stock that would otherwise become fully
transferable to the Participant at a future date under the terms of the grant of
Restricted Stock.

 

2.10.    “Deferred Stock Award” means a grant of Share Units under the Plan to
an Eligible Grantee, which Share Units shall be subject to the terms specified
in the Deferred Stock Award Document.

 

2.11.    “Deferred Stock Award Document” means the document under which the
Company notifies the Participant of an award of Share Units and the terms
applicable to those Share Units, which award shall be authorized by the
Compensation Committee of the Board of Directors.

 

2.12.    “Employee” means a common-law employee of the Company or a Subsidiary.
For purposes of this Plan, a Subsidiary is a company in which the Company owns,
directly or indirectly, at least 20% of the voting stock or capital.

 

2.13.    “Eligible Grantee” means an Employee who is determined to be eligible
for participation in the Plan by the Committee.

 

2.14.    “Fair Market Value” means the average of the high and low trading
prices on a given trading date, as reported on the New York Stock Exchange
Composite Transactions listing or as otherwise determined by the Committee.

 

2.15.    “Hypothetical Dividends” means an amount to be credited to a
Participant’s Cash Credit Account, which amount is equal to the dividends paid
on the Stock, determined as if the Share Units credited to a Participant’s Share
Unit Account were shares of Stock on the record date of any such dividend.

 

2.16.    “Interest Credit” means an amount, calculated as described in Section
5.2(b) and based on the annual rate equivalent to the weighted average prime
lending rate of SunTrust Bank, Atlanta for the relevant year or portion of the
year.

 

2.17.    “Restricted Stock” means any shares of Stock that carry a legend
restricting the transfer of such shares.

 

2.18.    “Participant” means any Eligible Grantee who has made a Deferral
Election or received a Deferred Stock Award.

 

2.19.    “Plan” means the Coca-Cola Enterprises Inc. Restricted Stock Deferral
Plan, as it may be amended from time to time.

 

2.20.    “Share Unit” means the measurement under the Plan representing the
future right to the distribution of one whole share of Stock.

 

2.21.    “Share Unit Account” means the account under which a Participant’s
Share Units are credited.

 

3



--------------------------------------------------------------------------------

 

2.22.    “Stock” means shares of common stock of the par value of $1.00 per
share of Coca-Cola Enterprises Inc.

 

ARTICLE III

DEFERRAL ELECTIONS

 

3.1.     Deferral Election.    An Eligible Grantee may elect to defer the
receipt of Restricted Stock which may otherwise become fully transferable to the
Participant during his or her employment with the Company, with such election
being in exchange for the Company’s promise of a future distributions of shares
of the Company’s Stock.

 

3.2.     Deferral Election Requirements.    A Deferral Election will be
effective only upon the satisfaction of the requirements set forth in subsection
(a) and (b), below, which requirements must be satisfied not less than six
months prior to the date on which the Restricted Stock that is the subject of
such election would vest according to its terms:

 

  (a)   The Participant must complete a Deferral Election Form, attached hereto
as Appendix A, and return it to the Company, and

 

  (b)   The Participant must deliver to the Company an executed copy of a Stock
Power assigning to the Company the Restricted Stock that is the subject of the
Deferral Election.

 

3.3.     Irrevocability of Election.    A Participant’s Deferral Election may
not be revoked once made. Notwithstanding the preceding sentence, a
Participant’s Deferral election will not be effective unless the Participant is
an Employee on the Deferral Date.

 

ARTICLE IV

DEFERRED STOCK AWARDS

 

4.1.     Deferred Stock Award.    Pursuant to the terms set forth in an Eligible
Grantee’s Deferred Stock Award Document, the Company shall credit Share Units to
his or her Account under the Plan. The terms of a Participant’s Deferred Stock
Award Document shall be treated as terms of this Plan.

 

ARTICLE V

ACCOUNT ACCRUALS

 

5.1.     Share Unit Account.    A Participant’s interest in his or her Share
Unit Account shall be determined as follows:

 

  (a)   A Participant’s Share Unit Account will be credited with the number of
Share Units equal to the number of shares of Restricted Stock the Participant
surrenders to the Company on the Deferral Date.

 

  (b)   A Participant’s Share Unit Account will be credited with the number of
Share Units granted under a Deferred Stock Award Document.

 

4



--------------------------------------------------------------------------------

 

  (c)   On each Cash Credits Conversion Date, a Participant’s Share Unit Account
will also be increased by the number of Share Units equal to the maximum number
of whole shares of Stock that could be purchased with funds equal to the balance
of the Participant’s Cash Credit Account on such date if the account were actual
funds. The Fair Market Value of the Stock on the Cash Credits Conversion Date
shall be used to determine the number of shares that could be so purchased.
Notwithstanding the forgoing, this subsection 5.1(c) shall not be applicable to
the portion of the Share Unit Account attributable to a Deferred Stock Award,
unless the Participant has made an election to have his or her Cash Credit
Account converted to Share Units.

 

5.2.    Cash Credit Account.    A Participant’s interest in his or her Cash
Credit Account shall be determined as follows:

 

  (a)   On each of the Company’s dividend record dates, a Participant’s Cash
Credit Account will be increased by an amount equal to the Hypothetical
Dividends credited with respect to Participant’s Share Unit Account balance.

 

  (b)   At the end of each calendar year, or as of any other date designated by
the Committee, a Participant’s Cash Credit Account will be increased by Interest
Credits, determined with respect to the average daily balance of the Cash Credit
Account during such year or relevant portion of the year.

 

  (c)   On each Cash Credits Conversion Date, a Participant’s Cash Credit
Account will be decreased by an amount equal to the funds required to purchase
the maximum number of whole shares of Stock on such date if the account were
actual funds. The Fair Market Value of the Stock on the Cash Credits Conversion
Date shall be used to determine the number of shares that could be so purchased.
Notwithstanding the forgoing, this subsection 5.2(c) shall not be applicable to
the portion of the Share Unit Account attributable to a Deferred Stock Award,
unless the Participant has made an election to have his or her Cash Credit
Account converted to Share Units.

 

5.3.     Vesting of Account.

 

  (a)   With respect to Share Units attributable to a Deferral Election, a
Participant’s interest in his or her Share Unit Account shall become
nonforfeitable, or vest, to the same extent as, and on the same date(s) as, the
Restricted Stock that was the subject of the Deferral Election would have vested
but for such election.

 

  (b)   With respect to Share Units attributable to a Deferred Stock Award, a
Participant’s interest in his or her Share Unit Account shall become
nonforfeitable, or vest, as provided in the Deferred Stock Award Document.

 

  (c)   In the event that the conditions for vesting set forth in the
Participant’s Deferral Election or Deferred Stock Award Document are not
satisfied, the Share Units attributable to such Deferral Election or Deferred
Stock Award shall be forfeited and deleted as entries in the Participant’s Share
Unit Account.

 

5



--------------------------------------------------------------------------------

 

  (d)   A Participant’s interest in his Share Unit Account that is attributable
to the conversion of Cash Credits to Share Units, pursuant to Sections 5.1(c)
and 5.2(c), shall at all times be 100% vested.

 

  (e)   A Participant’s interest in his or her Cash Credit Account related to a
Deferral Election shall at all times be 100% vested. A Participant’s interest in
his or her Cash Credit Account related to a Deferred Stock Award shall vest in
accordance with the Deferred Stock Award Document.

 

ARTICLE VI

DISTRIBUTIONS

 

6.1.     Form of Payment of Account.    

 

  (a)   A Participant’s vested interest under his or her Share Unit Account that
is attributable to a Deferral Election shall be distributed in whole shares of
Stock.

 

  (b)   A Participant’s vested interest under his or her Share Unit Account
attributable to a Deferred Stock Award shall be distributed in whole shares of
Stock or Restricted Stock, as provided under the Deferred Stock Award Document.

 

  (c)   The value of his or her Cash Credit Account and any interest in his or
her Share Unit Account representing fractional Share Units shall be distributed
in cash.

 

6.2.     Commencement of Distribution.

 

  (a)   At the time a Participant first makes a Deferral Election he shall elect
whether distribution of his or her Account shall commence (i) in the calendar
year following the year in which his or her employment terminates, (ii) as of
the Participant’s attaining a specific age, or (iii) as of the later of (i) and
(ii). A Participant may change, at any time, his or her election regarding the
commencement of the distribution of his or her Account; provided however, any
such change will not become effective for one year or more after the date of the
subsequent election. In the event a Participant fails to make an election with
respect to the commencement of payment of his or her Account, distribution to
such Participant shall be made as soon as practicable following his or her
termination of employment.

 

  (b)   Notwithstanding the preceding subsection 6.2(a), a Participant’s
interest in his or her Account that is attributable to a Deferred Stock Award
shall be distributed in accordance with the terms of the Deferred Stock Award
Document.

 

6.3.     Optional Forms of Distribution.

 

  (a)   Prior to commencement of participation in the Plan, a Participant shall
elect whether to receive distributions under the Plan as (i) a single-sum
payment, or (ii) a series of substantially equal semiannual or annual
installments over a period of 2 to 10 years. A Participant may change, at any
time, his or her election regarding the manner of the distribution of his or her
Account; provided, however, any such change will not become effective for one
year after the date

 

6



--------------------------------------------------------------------------------

       of the subsequent election. In the event a Participant fails to make an
election with respect to the manner of distribution, payment will be made in the
manner determined by the Committee.

 

  (b)   Notwithstanding the preceding subsection 6.3(a), a Participant’s
interest in his or her Account that is attributable to a Deferred Stock Award
shall be distributed in accordance with the terms of the Deferred Stock Award
Document.

 

6.4.     Distributions on Account of Death.    In the event of the death of a
Participant prior to distribution of the total balance of his or her Account,
distribution of the balance of such Account shall be made to the Participant’s
Beneficiary in a single-sum payment as soon as practicable following the death
of such Participant.

 

6.5.    Distribution on Account of Financial Hardship.    In the event a
Participant has a financial hardship due to an unforeseeable emergency (as
determined by the Committee), the Committee, in its sole discretion, may, but is
under no obligation to, distribute all or any portion of the Participant’s
Account.

 

ARTICLE VII

ADMINISTRATION

 

7.1.     Plan Administration.    The Plan shall be administered by the
Restricted Stock Deferral Plan Committee, which shall consist of at least three
members appointed by the Company.

 

7.2.    Committee Action.    Action of the Committee may be taken with or
without a meeting of its members; provided, however, that any action shall be
taken only upon the vote or other affirmative expression of a majority of
Committee members qualified to vote with respect to such action. If a member of
the Committee is a Participant in the Plan, he shall not participate in any
decision that solely affects his or her own Account under the Plan.

 

7.3.    Rights and Duties of Committee.    The Committee shall administer the
Plan and shall have all powers necessary to accomplish that purpose, including,
but not limited to, construing, interpreting, and administering the Plan. The
decisions of the Committee shall be final and binding on all parties.

 

7.4.     Taxes.    If all or any portion of a Participant’s Account shall become
liable for the payment of any estate, inheritance, or other tax which the
Company shall be required to pay or withhold upon distribution of the
Participant’s account, the Company shall have the full power and authority to
(i) withhold distribution of the Participant’s Account until the Participant
makes appropriate arrangements with the Company to satisfy such liability or
(ii) withhold actual shares distributed from the Account that have value equal
to such liability. In the event the Participant is liable for any tax prior to a
distribution under the Plan, the Company shall be entitled to satisfy such
liability from any other funds owed by the Company to the Participant to the
extent provided by law.

 

ARTICLE VIII

CLAIMS PROCEDURE

 

8.1.    Claims for Benefits Under Plan.    If a Participant or Beneficiary does
not receive the benefits that he believes are due under the Plan, he may make a
claim for such benefits to the Committee.

 

7



--------------------------------------------------------------------------------

 

Any such claim for benefits must be in writing and addressed to the Committee or
to the Company. If the Participant’s or Beneficiary’s claim is denied, the
Committee shall notify the Participant or Beneficiary in writing within ninety
days after receipt of the claim.

 

8.2.    Appeals.    Each Participant or Beneficiary whose claim under the Plan
has been denied may file a written request for review of his or her claim with
the Committee. The request for review must be filed within ninety days after the
Participant or Beneficiary receives the written notice denying his or her claim,
or the Participant shall be deemed to waive any right to request review of his
or her claim. The final decision of the Committee will be made within ninety
days after receipt of the request for review and shall be communicated in
writing, setting forth the basis for the Committee’s decision. If there are
special circumstances that require an extension of time for completing the
review, the Committee’s decision shall be rendered not later than one-hundred
twenty days after the receipt of the request for review.

 

ARTICLE IX

AMENDMENT AND TERMINATION

 

9.1.    Amendment.    The Company shall have the right to amend the Plan in
whole or in part at any time; provided, however, that no amendment shall reduce
the amount credited to any Participant’s Account as of the later of the date
such amendment is adopted or effective. Any amendment shall be in writing and
executed by a duly authorized officer of the Company.

 

9.2.    Termination.    The Company reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, for any reason. In the
event of termination of the Plan, the amounts credited to any Participant’s
Account, as of the effective date of such termination, shall not be reduced and
shall be distributed at a time, not later than the date specified in the
Participant’s latest election, and in the manner solely determined by the
Committee.

 

ARTICLE X

MISCELLANEOUS

 

10.1.    Limitation on Participant’s Rights.    Participation in this Plan shall
not give any Participant the right to be retained in the Company’s employ or any
rights or interest in this Plan or any assets of the Company other than as
herein provided. The Company reserves the right to terminate the employment of
any Participant without any liability for any claim against the Company under
this Plan, except to the extent provided herein.

 

10.2.    Changes in Capitalization.    The number of Share Units credited to
each Participant’s Share Unit Account shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding shares of Stock
resulting from a subdivision or combination of shares or the payment of a stock
dividend in shares of common stock of the Company to holders of outstanding
shares or any other increase or decrease in the number of such shares effected
without receipt of consideration by the Company. Appropriate adjustments shall
also be made to reflect any recapitalization, reclassification of shares or
reorganization affecting the capital structure of the Company. In the event of a
merger or consolidation in which the Company is not the surviving corporation or
in which the Company survives only as a subsidiary of another corporation, and
in such transaction the holders of Stock of the Company become entitled to
receive shares of stock or securities of the surviving corporation, the
Participant’s Share Unit Account shall be credited with that number of Share
Units

 

8



--------------------------------------------------------------------------------

representing securities of the surviving corporation that would be exchanged for
the shares of Stock of the Company in such transaction if they had been
outstanding shares, and any cash or other consideration that would be receivable
if such shares had been outstanding shall be credited to the Participant’s Cash
Credit Account.

 

10.3.    Participants’ Interest Unfunded.    All amounts payable under the Plan
to Participants shall be payable from the general assets of the Company. Nothing
contained herein shall require the Company to set aside or hold in trust any
amounts or assets for the purpose of paying benefits. Participants shall have
the status of general unsecured creditors of the Company with respect to amounts
they defer under the Plan or any other obligation of the Company to pay
Participants’ interests pursuant hereto. Any funds of the Company available to
pay benefits under the Plan shall be subject to the claims of general creditors
of the Company and may be used for any purpose by the Company.

 

10.4.    Other Plans.    This Plan shall not affect the right of any Participant
to participate in and receive benefits under any employee benefit plans which
are now or hereafter maintained by the Company, unless the terms of such other
employee benefit plan or plans specifically provide otherwise.

 

10.5.    Governing Law.    This Plan shall be construed, administered, and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the State of
Georgia. If any provisions of this instrument shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.

 

10.6.    Gender, Number, and Headings.    In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

 

10.7.    Successors and Assigns; Nonalienation of Benefits.    This Plan shall
inure to the benefit of, and be binding upon, the parties hereto and their
successors and assigns; provided, however, that the amounts credited to the
Account of a Participant shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to any benefits payable hereunder shall
be void, including, without limitation, any assignment or alienation in
connection with a separation, divorce, child support or similar arrangement.

 

 

9